Citation Nr: 0635818	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-20 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for kidney failure with 
dialysis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In April 2004, the Board remanded for 
further development. 


FINDING OF FACT

The preponderance of the evidence is against finding that 
kidney failure with dialysis is related service.


CONCLUSION OF LAW

Kidney failure with dialysis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2001, May 2004, 
and October 2004.  The RO specifically informed the veteran 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claim.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  The 
veteran's representative has requested a VA examination.  
However for the reasons set forth infra, one is not warranted 
in this case.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

The veteran seeks service connection for kidney failure with 
dialysis.  He alleges that hematuria he experienced in 
service is related to the disorder that ultimately resulted 
in renal failure requiring dialysis.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran currently has kidney failure.  Multiple medical 
records show diagnosis and treatment thereof. 

Service medical records show that the veteran was evaluated 
in 1968 and 1969 for hematuria.  The 1969 separation 
examination showed a normal genitourinary evaluation.  
Similarly, an October 1969 VA examination showed a normal 
urinalysis and the urine culture revealed no growth.  Records 
from St. Joseph Hospital East, Inc. dated in April 1978 
reveal that the kidneys were normal and a history of 
persistent microscopic hematuria since 1968 was noted.  Those 
records show that the veteran had surgery and underwent 
cystoscopy and mestotomy.  Additionally, a May 1998 letter 
from A. Swamy, M.D. stated that the veteran had a 30- year 
history of hematuria.  

As to the etiology of the veteran's current disability, a 
March 2001 treatment note from Baptist Memorial Hospital 
noted the veteran's renal insufficiency was of unclear 
etiology.  Also, a February 2003 VA medical opinion noted 
that the medical records show that urinalysis in September 
1968 showed 20 red blood cells per high powered field but a 
follow up visit two month later showed no further evaluation 
noted.  The report also noted that the genitourinary 
evaluation on the separation examination showed normal 
urinalysis with no mention of blood in the urine.  The VA 
clinician opined that the veteran's current end stage renal 
disease was not due to service. 

Additionally, a June 2001 treatment note from Baptist 
Memorial Hospital noted that the veteran's chronic renal 
insufficient was secondary to hypertension.  However, the 
veteran is not service-connected for hypertension.  
Accordingly, service connection on a secondary basis is 
unwarranted.  See 38 C.F.R. § 3.303, 3.310.

Based upon the evidence, the Board finds that service 
connection is unwarranted.  While the veteran currently has 
kidney failure, there is no competent evidence that it is 
related to service.  While service medical records noted 
hematuria, the separation examination was normal.  There is 
no medical evidence of record until the April 1978 record 
from St. Joseph Hospital, Inc, noting a long term history of 
hematuria.  This, or similar, history is repeated in 
subsequent treatment records, both VA and private.  Medical 
opinions of record rely in large part on this history in 
assessing the cause and nature of the veteran's disorder that 
resulted in renal failure.  However, absent actual medical 
evidence, i.e., records of treatment, documenting this long 
history of disability, the medical opinions lack significant 
probative value.  See Swann v. Brown, 5 Vet. App. 229 (1993) 
(a medical opinion that relies on history as related by the 
veteran is no more probative than the facts alleged by the 
veteran); see also LeShore v. Brown, 8 Vet. App. 406 (1995) 
(medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence).  Moreover, there is evidence 
specifically indicating that the cause of the veteran's 
kidney failure is not related to service.  The VA medical 
opinion, based upon review of service medical records, found 
that the veteran's current disability is not related to 
service.  Accordingly, service connection for kidney failure 
with dialysis is unwarranted.   

While the veteran's representative has requested a VA medical 
examination and opinion, the Board declines to obtain another 
examination or medical nexus opinion with respect to the 
claim.  An examination would show only the current state of 
the veteran' kidney disorder.  The medical opinion of record 
was given after a review of the entire record.  There was no 
diagnosis of kidney failure in service and the evidence has 
not shown that hematuria noted during service is related to 
current disability.  Thus, while there is a current diagnosis 
of kidney failure, there is no competent evidence that 
disability began in service.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  

To the extent that the veteran himself has claimed that his 
kidney failure is related to service, as a layman, he has no 
competence to give a medical opinion about the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that kidney failure was incurred in or is otherwise related 
to service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for kidney failure with dialysis is 
denied. 



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


